United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission File Number 0-23212 Telular Corporation (Exact name of Registrant as specified in its charter) Delaware 36-3885440 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of principal executive offices and zip code) (312) 379-8397 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoo The number of shares outstanding of the Registrant's common stock, par value $.01, as of January 31, 2011, the latest practicable date, was 14,995,390 shares. 1 TELULAR CORPORATION Index Part I - Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets December 31, 2010 (unaudited) and September 30, 2010 3 Consolidated Statements of Operations (unaudited) Three Months Ended December 31, 2010 and December 31, 2009 4 Consolidated Statement of Stockholders’ Equity (unaudited) Three Months Ended December 31, 2010 5 Consolidated Statements of Cash Flows (unaudited) Three Months Ended December 31, 2010 and December 31, 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations
